Citation Nr: 9923759	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, schizoaffective disorder, 
schizoid personality, and anxiety neurosis as a result of 
exposure to mustard gas.

2.  Entitlement to service connection for a skin disorder, to 
include dermatitis, as a result of exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for corneal scar, left eye, with traumatic 
iritis.


REPRESENTATION

Appellant represented by:	Robert Jamison



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for nervous condition as a result of 
exposure to mustard gas and service connection for skin rash 
as a result of exposure to herbicides.  The RO also denied 
reopening a claim for service connection for corneal scar, 
left eye, with traumatic iritis.  The Board remanded these 
claims in October 1998.  The requested development has been 
accomplished, which included obtaining a copy of the 
appellant's Social Security Administration records, and the 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The appellant did not engage in combat.  

2.  Competent evidence of a psychiatric disorder in service 
or a psychosis within one year of service is not of record.

3.  Competent evidence of a nexus between diagnoses of 
schizophrenia, schizoaffective disorder, or anxiety neurosis 
and service is not of record.

4.  Competent evidence of exposure to mustard gas and a 
relationship to schizophrenia, schizoaffective disorder, or 
anxiety neurosis has not been presented.

5.  Schizoid personality is not a disability for which 
service connection may be granted.

6.  The appellant could not have been exposed to an herbicide 
agent.

7.  Competent evidence that dermatitis is connected to 
exposure to an herbicide agent or related to service is not 
of record.

8.  Service connection for corneal scar, left eye, with 
traumatic iritis was denied by the RO in January 1971.  That 
decision is final.

9.  Petitions to reopen the claim for service connection for 
corneal scar, left eye, with traumatic iritis were denied by 
the RO in June 1987 and October 1988.  Those decisions are 
final.

10.  Evidence submitted by the appellant since the October 
1988 rating decision, which denied reopening the claim for 
service connection for corneal scar, left eye, with traumatic 
iritis is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, to include schizophrenia, schizoaffective disorder, 
and anxiety neurosis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Schizoid personality is not a disease within the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).

3.  The claim for service connection for a skin disorder, to 
include dermatitis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The October 1988 RO decision denying reopening the claim 
for service connection for corneal scar, left eye, with 
traumatic iritis is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

5.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
corneal scar, left eye, with traumatic iritis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant states that he developed a psychiatric disorder 
from gases he was exposed to while in service.  He further 
stated that he developed a skin rash due to herbicides he was 
exposed to when he was in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
chloracne or other acneform disease consistent with chloracne 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1998).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as a psychosis, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

For claims based on disabilities resulting from exposure to 
mustard gas and/or Lewisite, 38 C.F.R. § 3.316 (1998) 
provides that full-body exposure to the specified agents 
during active military service with the subsequent 
development of specified conditions is sufficient to 
establish service connection for those conditions, provided 
that the condition is not due to the veteran's own willful 
misconduct and there is no affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant claimed at the May 1998 
Board hearing that he developed his skin rash during service 
while in combat.  He stated that he was exposed to an 
herbicide agent when he was in the grass while in Vietnam.  
He later retracted his statement and stated that he did not 
engage in combat.  The Board finds that the appellant did not 
engage in combat and is thus not entitled to application of 
38 U.S.C.A. § 1154(b).  

The Board further notes that the appellant stated that he had 
been in Vietnam for 16 months.  This Board Member noted that 
there was no evidence of such service in the claims file and 
asked the appellant if he had such evidence.  The appellant 
stated he did, and this Board Member agreed to leave the file 
open for 30 days to allow him to submit the verification of 
16 months of service in Vietnam.  No additional evidence was 
received by the appellant.  The Board remanded the 
appellant's case and requested that the appellant submit 
evidence of his 16 months in Vietnam.  No evidence had been 
received from the appellant by July 1999.  The Board finds 
that the appellant's has not established that he had 16 
months of service.  See Duro v. Derwinski, 2 Vet. App. 530, 
531-32 (1992). 

Regardless of the inapplicability of 38 U.S.C.A. § 1154(b), 
38 U.S.C.A. § 1154(a) (West 1991) compels that consideration 
be given to the places, types and circumstances of the 
veteran's service as well as to all pertinent medical and lay 
evidence.  However, it must be noted that this section does 
not compel acceptance of lay evidence as sufficient proof of 
a disease or injury alleged to have been incurred in service.  
The Board must address the appellant's credibility, as it 
finds that the appellant's statements have been completely 
inconsistent throughout the record.  Additionally, this Board 
Member had the opportunity to observe the appellant at the 
May 1998 hearing and did not find the appellant to be 
credible.  The appellant gave detailed accounts of Vietnam, 
where he was never stationed.  He stated one minute that he 
had engaged in combat and when this Board Member sought 
clarification as to whether or not he had engaged in combat, 
the appellant changed his story.  The appellant stated that 
he had been in Vietnam for 16 months and that he had evidence 
to prove such.  The appellant was given numerous 
opportunities to submit proof of service in Vietnam, which he 
did not submit.  The Board finds that the appellant's 
allegations of being in Vietnam and being exposed to 
herbicides and mustard gas are inherently incredible.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records reveal that at separation, clinical 
evaluation of the appellant's skin and lymphatics was normal.  
The psychiatric evaluation was normal.

The appellant was hospitalized at Bolivar County Hospital in 
May 1982.  Dr. P. W. Warrington stated that the appellant 
reported that he had had a cardiac work-up and was told that 
it was secondary to increased tension.  Dr. Warrington stated 
that the appellant was mildly nervous.  The appellant was 
hospitalized at the Bolivar County Hospital in June 1982.  A 
diagnosis of anxiety neurosis was entered.  The appellant was 
hospitalized at a VA facility in April 1987 with a diagnosis 
of schizoaffective disorder.  He was hospitalized again at a 
VA facility in December 1987 and August 1988 with diagnoses 
of schizoaffective disorder and paranoid schizophrenia 
respectively.  The appellant was hospitalized at a VA 
facility in August 1988.  A diagnosis of paranoid 
schizophrenia was entered.

The appellant underwent a June 1990 VA psychiatric 
evaluation.  The VA examiner entered a diagnosis of schizoid 
personality.  The appellant was hospitalized at Grenada Lake 
Medical Center in September 1996.  The relevant diagnosis was 
nonspecific schizophrenia.  It was noted in the 
hospitalization summary report that the appellant had 
developed a contact rash and was given cream for it.  The 
diagnosis was contact dermatitis.  In an October 1996 letter, 
Dr. Joseph Messina stated that the appellant had been 
diagnosed with paranoid schizophrenia.  

The appellant had a Board hearing in May 1998.  The appellant 
stated that he was diagnosed with paranoid schizophrenia.  He 
stated that he got connected to gas in service and that he 
got to a point where he could not help himself.  The 
appellant stated that the gas was caused by rice paddies and 
that "they used flames to spray the grass and trees to kill 
them in order for us to see what we were doing."  He stated 
that he was treated about one month following his discharge 
from service for his nerves and his eye and that he was 
placed in convalescence for three months at Fort Jackson, 
South Carolina.  The appellant later changed his story and 
stated that he was first treated in 1984 in Memphis, 
Tennessee.

The appellant stated that he first got a rash when he came 
out of the jungle in Saigon.  He stated that he sweated a lot 
and that he got the chemicals in him through being in the 
grass and around trees.  He stated that the rash went away 
because he was being treated for it, but that it later came 
back on his face and back.  He stated that he was first 
treated for the rash following service in 1981 in Nashville, 
Tennessee.  He stated that the was given some cream.  The 
appellant added that he was treated for the rash at the VA 
hospital in Memphis, Tennessee in September 1984 and that 
they quarantined him for two months so that he would not give 
what he had to the other patients.  The appellant stated that 
the doctors did not know what he had, which was why they had 
quarantined him.

The appellant testified that he was in Vietnam as a 
communicator.  He stated that he was in a "small combat," 
which lasted 15 to 16 days.  He stated that he first got the 
rash while engaging in combat.  He later changed his story 
and stated that he was not in combat.  

The appellant was asked about his dates of service.  He was 
asked if May 1970 to October 1970 seemed right.  The 
appellant stated no, but that he could not remember his dates 
of service.  He stated that he served in Vietnam for a period 
of 16 months.  The appellant stated that he had the DD214 
which established such service at home.  This Board Member 
informed the appellant that he would leave the file open for 
30 days to allow him to submit the DD214 which established 
the 16 months of service in Vietnam.  This Board Member also 
informed the appellant of the elements needed for a well-
grounded claim for service connection.  The appellant's 
representative stated that he wanted VA to know that the 
appellant lived off $494 per month and that his light bill 
was between $125 to $150 per month.  

a.  Psychiatric disorder

The Board notes that the appellant's claim for a psychiatric 
disorder as a result of exposure to mustard gas has not been 
developed to determine whether or not the appellant was 
exposed to mustard gas.  In a VA Form 21-526, received 
January 1997, the appellant stated "yes" to mustard gas 
exposure and stated that he had developed "n[er]ves."  
However, at the May 1998 Board hearing, the appellant stated 
that the gas he was exposed to was caused by rice paddies.  
Regardless, the Board has determined that the appellant is 
inherently incredible, and will not accept his statements 
that he was exposed to mustard gas.  Thus, it would be a 
waste of government resources to verify whether or not the 
appellant in fact was exposed to mustard gas.  See e.g., 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  Additionally, 
a psychiatric disorder has not been shown to have any 
relationship to mustard gas exposure  See 38 C.F.R. § 3.316.

For the purpose of providing a connection between exposure to 
mustard gas in service to any current diagnosis, the 
appellant's application for compensation is not competent.  
Lay statements or opinion are not competent for the purpose 
of establishing a diagnosis or a relationship between a 
current diagnosis and service.  Layno v. Brown, 6 Vet. App. 
465. 469- 70 (1994); Espiritu, 2 Vet. App. at 494.  Further, 
lay opinion is not competent to establish a relationship 
between mustard gas exposure and any current disability.  As 
stated above, the Board has determined that the appellant is 
inherently incredible and does not accept his statement that 
he was exposed to mustard gas.  Regardless of whether or not 
he was exposed to mustard gas, there is no competent evidence 
relating the diagnoses of schizophrenia, schizoaffective 
disorder, or anxiety neurosis to mustard gas exposure.  The 
appellant's claim for service connection for a psychiatric 
disorder as being due to mustard gas exposure is not well 
grounded.

The Board finds that the appellant's claim for service 
connection as being directly related to service for 
psychiatric disorder, to include schizophrenia, 
schizoaffective disorder, or anxiety neurosis, is also not 
well grounded.  See Caluza, supra.  There is no diagnosis of 
a psychiatric disorder in service or of a diagnosis of a 
psychosis within one year following service.  See id.  The 
first diagnosis of a psychiatric disorder is in 1982; 
however, the Social Security Administration records indicate 
that the appellant was diagnosed with a dysthymic disorder in 
November 1986.  Regardless, there is no diagnosis of 
psychiatric disorder in service or of a psychosis within one 
year following service.  Additionally, there is no competent 
evidence of a nexus between the diagnoses of schizophrenia, 
schizoaffective disorder, or anxiety neurosis and service.  
See id.  The appellant's claim for service connection on a 
direct basis is not well grounded.

The Board notes that in the June 1990 VA psychiatric 
evaluation, the VA examiner entered a diagnosis of schizoid 
personality.  However, a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998).  Thus, any attempt by the 
appellant to establish service connection for such is without 
legal merit.  See Beno v. Principi, 3 Vet. App. 439, 441 
(1995).

b.  Skin disorder

The appellant has claimed that he developed a skin disorder 
in service while he was in Vietnam by going through grass and 
trees.  However, as stated above, the Board finds that the 
appellant is inherently incredible and does not accept his 
statements that he was in Vietnam.  The record establishes 
that he was never in Vietnam or even overseas.  When asked to 
verify his 16 months of service in Vietnam, the appellant did 
not submit any evidence.  The appellant was asked three times 
to submit such evidence: (1) the May 1998 Board hearing by 
this Board Member, (2) the October 1998 remand, and (3) a 
March 1999 letter written to the appellant by the RO.  By 
July 30, 1999, the appellant had not submitted any evidence 
to substantiate his allegation of having had 16 months in 
Vietnam.  Thus, the appellant could not have been exposed to 
an herbicide agent.

The appellant's claim for service connection for a skin 
disorder is not well grounded.  See Caluza, supra.  Service 
medical records are silent for any skin disorder in service.  
At separation, the appellant's skin was normal.  The first 
diagnosis of a skin disorder is in September 1996, when the 
appellant was diagnosed with contact dermatitis.  The 
appellant has not brought forth competent medical evidence to 
establish a nexus between the diagnosis of contact dermatitis 
and service or to an herbicide agent.  Although the appellant 
has claimed that his current skin disorder is related to 
herbicide exposure, he is a layman and he is not competent to 
render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  The appellant has 
not submitted a well-grounded claim for service connection 
for a skin disorder, to include dermatitis.

c.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1997.

Additionally, it must be noted that at the Board hearing, 
this Board Member informed the appellant of the Caluza 
requirements to establish a well-grounded claim for service 
connection.  See May 21, 1998, Board hearing transcript at 
page 14.  This Board Member then left the appellant's claims 
open for 30 days to allow him to submit additional evidence.  
No evidence was received from the appellant.  The case was 
remanded in October 1998 in order to obtain additional 
medical records that the appellant claim existed and to allow 
the appellant to submit additional evidence.  It must be 
noted that the 1984 VA records that the appellant claimed 
existed were not found at the Memphis, Tennessee, VA Medical 
Center.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been more than satisfied.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).  

II.  New and material

In a January 1971 rating decision, the RO denied service 
connection for corneal scar, left eye, with traumatic iritis, 
stating that such had preexisted service and that the 
appellant had not brought forth evidence of aggravation or a 
superimposed disease or trauma to establish service 
connection.  The evidence before the RO at that time were the 
appellant's claim application and service medical records.

Service medical records reveal that in May 1970, in a report 
of medical history completed by the appellant, he stated 
"yes" to ever having or having now eye trouble.  On May 19, 
1970, the appellant reported that he had been hit in the left 
eye 10 days prior.  The examiner noted that the appellant had 
been seen and diagnosed with traumatic iritis and the 
residual of a hearing corneal abrasion.  The appellant had 
subsequent diagnoses of traumatic iritis.  In September 1970, 
it was noted that the appellant had been unable to see out 
his left eye for the last four months.  The examiner stated 
that the appellant was doing poorly as to his left eye.  The 
impression was corneal scar from trauma with infection 
limiting vision in left eye severely.

In a September 1970 report of medical examination, it was 
noted that the appellant's vision by refraction was 20/20 in 
the right eye and finger counting only in left eye.  Slit 
lamp examination revealed a dense corneal scar in the left 
eye, which was central and felt to be due to old trauma or 
infection.  That same month, it was determined that the 
appellant was unfit for induction and enlistment because of 
dense central corneal scar, left eye, secondary to trauma or 
infection which interfered with vision.  It was noted that 
the appellant had reported that he had had this condition for 
one month prior to his enlistment in the service.  The 
diagnosis was dense corneal scar, left eye, secondary to 
trauma or infection which interferes with vision.  The 
Medical Board determined that it had preexisted service, and 
that it had not been aggravated during service.

In the January 1971 rating decision, the RO stated that the 
service medical records revealed that it had been determined 
that the appellant had received an injury to his left eye 
prior to service.  The RO stated that the service medical 
records failed to show any superimposed trauma or disease 
during the appellant's active military service.  
Additionally, the RO stated that the service medical records 
failed to show that any increase in severity other than that 
which was due to the natural progress.  The RO concluded that 
the appellant's corneal scar, left eye, with traumatic iritis 
was not incurred or aggravated during service.  The appellant 
did not appeal the January 1971 rating decision, and it 
became final.

The appellant attempted to reopen the claim for service 
connection for corneal scar, left eye, with traumatic iritis, 
which was denied by the RO in June 1987.  At that time, the 
additional evidence received, which was relevant to the 
appellant's left eye, was a VA hospitalization summary 
report, which revealed a diagnosis of vision deficit left 
eye.  In the June 1987 rating decision, the RO noted that 
service connection for corneal scar, left eye, with traumatic 
iritis had been previously denied because it had preexisted 
service and had not been shown to have been aggravated during 
service.  Additionally, the RO stated that a superimposed 
injury in service was not shown.  The RO determined that the 
appellant had not submitted new and material evidence.  The 
appellant did not appeal that decision, and it became final.

The appellant attempted to reopen the claim for service 
connection for corneal scar, left eye, with traumatic iritis, 
which was denied by the RO in October 1988.  In his petition 
to reopen, the appellant stated that he was kicked in his eye 
in 1970 while in service and then hospitalized subsequently.  
He stated that he now had limited vision in the left eye.  At 
that time, the additional evidence received, which was 
relevant to the appellant's left eye, was an August 1988 VA 
hospitalization summary report, which received a diagnosis of 
status post left eye injury.  The appellant reported that he 
incurred such injury when he was low crawling in service.  In 
the March 1988 rating decision, the RO stated that the 
appellant's report of injury in service was not substantiated 
and that the appellant had not submitted new and material 
evidence to reopen the claim.  The appellant did not appeal 
that decision, and it became final.  A final claim may be 
reopened if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1988 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the October 1988 rating decision, which 
denied reopening the claim for service connection for corneal 
scar, left eye, with traumatic iritis follows.

The appellant underwent a VA examination in May 1990.  His 
visual acuity in the left eye was 20/50-1 without correction.  
The impression was normal examination.  The appellant 
testified at a May 1998 Board hearing.  He stated that he 
injured his left eye when he got kicked while he was low 
crawling.  He stated that in service, sweating around his eye 
bothered it a lot.  The appellant stated that he had problems 
in service with focusing his eye-that his pupil would not 
dilate.  He stated that he was informed that he would 
eventually lose sight in that eye.  The appellant stated that 
he was discharged partly because of his eye.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

There are numerous records, which have not been layed out 
above, that have been submitted, but such are not relevant to 
the appellant's petition to reopen the claim for service 
connection for corneal scar, left eye, with traumatic iritis.  
Thus, such other records are not new and material evidence.  
38 C.F.R. § 3.156(a).

Service connection was previously denied for corneal scar, 
left eye, with traumatic iritis because it had been 
determined to have preexisted service and had not been 
aggravated during service and because the appellant had not 
brought forth evidence of a superimposed disease or injury.  
Since the January 1971, June 1987, and October 1988 
determinations, the appellant has presented no competent 
evidence of either aggravation of corneal scar, left eye, 
with traumatic iritis beyond the natural progress of the 
disease process or a superimposed disease or injury of the 
left eye during service.  The appellant has presented no new 
facts and no new factual basis for considering the claim.  
Thus, the appellant has not submitted any evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The appellant has alleged that he incurred his left eye 
problems in service while he was crawling on the ground; 
however, the appellant is not competent to make such an 
allegation.  See Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for corneal scar, left eye, with traumatic 
iritis.  Furthermore, his assertion that he had incurred his 
corneal scar, left eye, with traumatic iritis while in 
service is cumulative of his prior claim.  More specifically, 
the assertion of an eye injury while low crawling is 
duplicative of his August 1988 report in a hospital summary 
that he was status post eye injury in the Army secondary to 
low crawling.  Repeating the assertion, even in testimony, is 
cumulative.  Ultimately, nothing the veteran has presented is 
so significant that it must be considered in order to decide 
the merits of the claim.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in August 1997, which provided the law and 
regulations pertaining to new and material evidence.  
Additionally, the Board remanded this claim in October 1998 
in an attempt to obtain additional records which may have 
assisted the appellant with his claim.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

Service connection for psychiatric disorder, to include 
schizophrenia, schizoaffective disorder, schizoid 
personality, and anxiety neurosis and skin disorder, to 
include contact dermatitis, is denied.  The petition to 
reopen the claim for service connection for corneal scar, 
left eye, with traumatic iritis is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

